If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 25, 2019
               Plaintiff-Appellee,

v                                                                  No. 344262
                                                                   Kent Circuit Court
MIGUEL GARCIA,                                                     LC No. 18-000208-FH;
                                                                            18-000285-FH
               Defendant-Appellant.


Before: SAWYER, P.J., and BORRELLO and SHAPIRO, JJ.

SHAPIRO, J. (dissenting).

       I respectfully dissent because the trial court failed to provide adequate grounds for
imposing a consecutive sentence as mandated by People v Norfleet, 317 Mich. App. 649, 665; 897
NW2d 195 (2016).

       The relevant crimes were downloading of child pornography and using a computer to
commit a crime. The court ordered that the terms imposed be served consecutively. Therefore
defendant will serve a combined term of 66 months to 11 years.

       I conclude that this was an abuse of the court’s discretion. First, defendant’s history
provided no grounds for a consecutive sentence. He was 62 years old at the time of his
conviction and had never before been charged with a crime. Second, there was no allegation that
defendant ever improperly touched a child or communicated with a child for the purpose of
having any relationship, let alone sexual contact. Third, given that the crime of accessing child
pornography—with rare exception—requires the use of a computer it is difficult to see how that
crime merits a consecutive sentence.1 Michigan has a “clear preference for concurrent


1
  I recognized that sentences for felony firearm are imposed consecutively to an underlying crime
such as armed robbery. MCL 750.227b(3). However, unlike this case, the felony-firearm statute
requires a consecutive sentence. Moreover, guns are dangerous weapons by their nature while
computers are not.



                                               -1-
sentencing,” and the “ ‘strong medicine’ of consecutive sentences is reserved for those situations
in which so drastic a deviation from the norm is justified.” Norfleet, 317 Mich. App. at 665
(quotation marks and citation omitted).



                                                            /s/ Douglas B. Shapiro




                                               -2-